


110 HR 969 IH: To amend title VI of the Public Utility Regulatory

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 969
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Udall of New
			 Mexico (for himself, Mr.
			 Platts, Mr. Pallone,
			 Mr. Udall of Colorado,
			 Mr. Shays,
			 Ms. DeGette,
			 Mr. McNerney, and
			 Mr. Doggett) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend title VI of the Public Utility Regulatory
		  Policies Act of 1978 to establish a Federal renewable energy portfolio standard
		  for certain retail electric utilities, and for other purposes.
	
	
		1.Federal renewable portfolio
			 standard
			(a)In
			 generalTitle VI of the
			 Public Utility Regulatory Policies Act of 1978 is amended by adding at the end
			 the following:
				
					610.Federal
				renewable portfolio standard
						(a)DefinitionsFor
				purposes of this section:
							(1)BiomassThe
				term biomass means—
								(A)cellulosic (plant
				fiber) organic materials from a plant that is planted for the purpose of being
				used to produce energy;
								(B)nonhazardous, plant
				or algal matter waste materials that is segregated from other waste materials
				and is derived from—
									(i)an
				agricultural crop, crop byproduct or residue resource;
									(ii)waste such as
				landscape or right-of-way trimmings, but not including—
										(I)municipal solid
				waste;
										(II)recyclable
				postconsumer waste paper;
										(III)painted,
				treated, or pressurized wood;
										(IV)wood contaminated
				with plastic or metals; or
										(iii)gasified animal
				waste;
									(iv)landfill methane;
				and
									(C)with respect to
				material removed from National Forest System lands the term includes only
				organic material from—
									(i)precommercial
				thinnings;
									(ii)slash;
									(iii)brush;
				and
									(iv)mill
				residues.
									(2)Eligible
				facilityThe term eligible facility means—
								(A)a facility for the
				generation of electric energy from a renewable energy resource that is placed
				in service on or after the date of enactment of this section or the effective
				date of the applicable State renewable portfolio standard program; or
								(B)a repowering or
				cofiring increment that is placed in service on or after the date of enactment
				of this section or the effective date of the applicable State renewable
				portfolio standard program, at a facility for the generation of electric energy
				from a renewable energy resource that was placed in service before that
				date.
								(3)Existing
				facility offsetThe term existing facility offset
				means renewable energy generated from an existing facility, not classified as
				an eligible facility, that is owned or under contract, directly or indirectly,
				to a retail electric supplier on the date of enactment of this section.
							(4)Incremental
				hydropowerThe term incremental hydropower means
				additional generation that is achieved from increased efficiency or additions
				of capacity on or after the date of enactment of this section or the effective
				date of the applicable State renewable portfolio standard program, at a
				hydroelectric facility that was placed in service before that date.
							(5)Indian
				landThe term Indian land means—
								(A)any land within
				the limits of any Indian reservation, pueblo, or rancheria;
								(B)any land not
				within the limits of any Indian reservation, pueblo, or rancheria title to
				which was on the date of enactment of this paragraph either held by the United
				States for the benefit of any Indian tribe or individual or held by any Indian
				tribe or individual subject to restriction by the United States against
				alienation;
								(C)any dependent
				Indian community; and
								(D)any land conveyed
				to any Alaska Native corporation under the Alaska Native Claims Settlement
				Act.
								(6)Indian
				tribeThe term Indian tribe means any Indian tribe,
				band, nation, or other organized group or community, including any Alaskan
				Native village or regional or village corporation as defined in or established
				pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.),
				which is recognized as eligible for the special programs and services provided
				by the United States to Indians because of their status as Indians.
							(7)Renewable
				energyThe term renewable energy means electric
				energy generated by a renewable energy resource.
							(8)Renewable energy
				resourceThe term renewable energy resource means
				solar (including solar water heating), wind, ocean, tidal, geothermal energy,
				biomass, landfill gas, or incremental hydropower.
							(9)Repowering or
				cofiring incrementThe term repowering or cofiring
				increment means—
								(A)the additional
				generation from a modification that is placed in service on or after the date
				of enactment of this section or the effective date of the applicable State
				renewable portfolio standard program, to expand electricity production at a
				facility used to generate electric energy from a renewable energy resource or
				to cofire biomass that was placed in service before the date of enactment of
				this section or the effective date of the applicable State renewable portfolio
				standard program; or
								(B)the additional
				generation above the average generation in the 3 years preceding the date of
				enactment of this section or the effective date of the applicable State
				renewable portfolio standard program, to expand electricity production at a
				facility used to generate electric energy from a renewable energy resource or
				to cofire biomass that was placed in service before the date of enactment of
				this section or the effective date of the applicable State renewable portfolio
				standard program.
								(10)Retail electric
				supplierThe term retail electric supplier means a
				person that sells electric energy to electric consumers and sold not less than
				1,000,000 megawatt-hours of electric energy to electric consumers for purposes
				other than resale during the preceding calendar year; except that such term
				does not include the United States, a State or any political subdivision of a
				State, or any agency, authority, or instrumentality of any one or more of the
				foregoing, or a rural electric cooperative.
							(11)Retail electric
				supplier’s base amountThe term retail electric supplier’s
				base amount means the total amount of electric energy sold by the retail
				electric supplier, expressed in terms of kilowatt hours, to electric customers
				for purposes other than resale during the most recent calendar year for which
				information is available, excluding electric energy generated by a
				hydroelectric facility.
							(b)Minimum
				renewable generation requirementFor each calendar year beginning
				in calendar year 2010, each retail electric supplier shall submit to the
				Secretary, not later than April 1 of the following calendar year, renewable
				energy credits in an amount equal to the required annual percentage specified
				in subsection (c).
						(c)Required annual
				percentageFor calendar years 2010 through 2039, the required
				annual percentage of the retail electric supplier’s base amount that shall be
				generated from renewable energy resources, or otherwise credited towards such
				percentage requirement pursuant to subsection (d), shall be the percentage
				specified in the following table:
							
								
									
										Required
						annual
										
										Calendar
						Yearspercentage
										
									
									
										20101
										
										20112
										
										20124
										
										20136
										
										20148
										
										201510
										
										201612
										
										201714
										
										201816
										
										201918
										
										2020 and thereafter20.
										
									
								
							
						(d)Renewable energy
				credits(1)A
				retail electric supplier may satisfy the requirements of subsection (b) through
				the submission of renewable energy credits—
								(A)issued to the retail electric supplier
				under subsection (e);
								(B)obtained by purchase or exchange under
				subsection (f) or (h); or
								(C)borrowed under subsection (j).
								(2)A renewable energy credit may be
				counted toward compliance with subsection (b) only once.
							(e)Issuance of
				credits(1)The Secretary shall
				establish by rule, not later than 1 year after the date of enactment of this
				section, a program to verify and issue renewable energy credits, track their
				sale, exchange and submission, and enforce the requirements of this
				section.
							(2)An entity that generates electric
				energy through the use of a renewable energy resource may apply to the
				Secretary for the issuance of renewable energy credits. The applicant must
				demonstrate that the electric energy will be transmitted onto the grid or, in
				the case of a generation offset, that the electric energy offset would have
				otherwise been consumed on site. The application shall indicate—
								(A)the type of renewable energy resource
				used to produce the electricity;
								(B)the location where the electric energy
				was produced; and
								(C)any other information the Secretary
				determines appropriate.
								(3)(A)Except as provided in
				subparagraphs (B), (C), and (D), the Secretary shall issue to each entity that
				generates electric energy one renewable energy credit for each kilowatt hour of
				electric energy the entity generates from the date of enactment of this section
				and in each subsequent calendar year through the use of a renewable energy
				resource at an eligible facility.
								(B)For incremental hydropower the
				renewable energy credits shall be calculated based on the expected increase in
				average annual generation resulting from the efficiency improvements or
				capacity additions. The number of credits shall be calculated using the same
				water flow information used to determine a historic average annual generation
				baseline for the hydroelectric facility and certified by the Secretary or the
				Federal Energy Regulatory Commission. The calculation of the renewable energy
				credits for incremental hydropower shall not be based on any operational
				changes at the hydroelectric facility not directly associated with the
				efficiency improvements or capacity additions.
								(C)The Secretary shall issue two
				renewable energy credits for each kilowatt hour of electric energy generated
				and supplied to the grid in that calendar year through the use of a renewable
				energy resource at an eligible facility located on Indian land. For purposes of
				this paragraph, renewable energy generated by biomass cofired with other fuels
				is eligible for two credits only if the biomass was grown on such land.
								(D)For electric energy generated by a
				renewable energy resource at an on-site eligible facility, used to offset part
				or all of the customer’s requirements for electric energy, the Secretary shall
				issue three renewable energy credits to such customer for each kilowatt hour
				generated.
								(E)In the case of a retail electric
				supplier that is subject to a State renewable standard program that—
									(i)requires the generation of electricity
				from renewable energy; or
									(ii)provides for alternative compliance
				payments in satisfaction of applicable State requirements under the
				program,
									the
				Secretary shall issue an amount of renewable energy credits equal to the amount
				of renewable energy credits that the Secretary would have issued had a payment
				of the same amount been made to the Secretary under subsection (j). Such
				renewable energy credits may be applied against the retail electric supplier’s
				own required annual percentage or may be transferred for use only by an
				associate company of the retail electric supplier.(f)EligibilityTo
				be eligible for a renewable energy credit, the unit of electric energy
				generated through the use of a renewable energy resource may be sold or may be
				used by the generator. If both a renewable energy resource and a non-renewable
				energy resource are used to generate the electric energy, the Secretary shall
				issue renewable energy credits based on the proportion of the renewable energy
				resources used. The Secretary shall identify renewable energy credits by type
				and date of generation.
						(g)Contracts under section
				210When a generator sells electric energy generated through the
				use of a renewable energy resource to a retail electric supplier under a
				contract subject to section 210 of this Act, the retail electric supplier is
				treated as the generator of the electric energy for the purposes of this
				section or the duration of the contract.
						(h)Existing facility
				offsetsThe Secretary shall issue renewable energy credits for
				existing facility offsets to be applied against a retail electric supplier’s
				required annual percentage. Such credits are not tradeable and may be used only
				in the calendar year generation actually occurs.
						(i)Renewable energy
				credit tradingA renewable energy credit, may be sold,
				transferred or exchanged by the entity to whom issued or by any other entity
				who acquires the renewable energy credit, except for those renewable energy
				credits issued pursuant to subsection (e)(3)(E). A renewable energy credit for
				any year that is not used to satisfy the minimum renewable generation
				requirement of subsection (a) for that year may be carried forward for use
				within the next 4 years.
						(j)Renewable energy
				credit borrowingAt any time before the end of calendar year
				2012, a retail electric supplier that has reason to believe it will not have
				sufficient renewable energy credits to comply with subsection (b) may—
							(1)submit a plan to
				the Secretary demonstrating that the retail electric supplier will earn
				sufficient credits within the next 3 calendar years which, when taken into
				account, will enable the retail electric supplier to meet the requirements of
				subsection (b) for calendar year 2012 and the subsequent calendar years
				involved; and
							(2)upon the approval
				of the plan by the Secretary, apply renewable energy credits that the plan
				demonstrates will be earned within the next 3 calendar years to meet the
				requirements of subsection (b) for each calendar year involved.
							The
				retail electric supplier must repay all of the borrowed renewable energy
				credits by submitting an equivalent number of renewable energy credits, in
				addition to those otherwise required under subsection (b), by calendar year
				2020 or any earlier deadlines specified in the approved plan. Failure to repay
				the borrowed renewable energy credits shall subject the retail electric
				supplier to civil penalties under subsection (k) for violation of the
				requirements of subsection (b) for each calendar year involved.(k)EnforcementA
				retail electric supplier that does not submit renewable energy credits as
				required under subsection (b) shall be liable for the payment of a civil
				penalty. That penalty shall be calculated on the basis of the number of
				renewable energy credits not submitted, multiplied by the lesser of 4.5 cents
				or 300 percent of the average market value of credits for the compliance
				period. Any such penalty shall be due and payable without demand to the
				Secretary as provided in the regulations issued under subsection (e). On
				January 1 of each year following calendar year 2006, the Secretary shall adjust
				for inflation the penalty for such calendar year, based on the Gross Domestic
				Product Implicity Price Deflator.
						(l)Credit cost
				capThe Secretary shall offer renewable energy credits for sale
				at the lesser of 3 cents per kilowatt-hour or 200 percent of the average market
				value of renewable credits for the applicable compliance period. On January 1
				of each year following calendar year 2006, the Secretary shall adjust for
				inflation the price charged per credit for such calendar year, based on the
				Gross Domestic Product Implicit Price Deflator.
						(m)Information
				collectionThe Secretary may collect the information necessary to
				verify and audit—
							(1)the annual
				electric energy generation and renewable energy generation of any entity
				applying for renewable energy credits under this section;
							(2)the validity of
				renewable energy credits submitted by a retail electric supplier to the
				Secretary; and
							(3)the quantity of
				electricity sales of all retail electric suppliers.
							(n)Environmental
				savings clauseIncremental hydropower shall be subject to all
				applicable environmental laws and licensing and regulatory requirements.
						(o)Existing
				programs(1)This section does not
				preclude a State from imposing additional renewable energy requirements in that
				State, including specifying eligible technologies under such State
				requirements.
							(2)In the rule establishing this
				program, the Secretary shall incorporate common elements of existing renewable
				energy programs, including State programs, to ensure administrative ease,
				market transparency and effective enforcement. The Secretary shall work with
				the States to minimize administrative burdens and costs and to avoid
				duplicating compliance charges to retail electric suppliers.
							(p)Recovery of
				costsAn electric utility whose sales of electric energy are
				subject to rate regulation, including any utility whose rates are regulated by
				the Commission and any State regulated electric utility, shall not be denied
				the opportunity to recover the full amount of the prudently incurred
				incremental cost of renewable energy obtained to comply with the requirements
				of subsection (b) for sales to electric customers which are subject to rate
				regulation, notwithstanding any other law, regulation, rule, administrative
				order or any agreement between the electric utility and either the Commission
				or a State regulatory authority. For the purpose of this subsection, the term
				incremental cost of renewable energy means—
							(1)the additional
				cost to the electric utility for the purchase or generation of renewable energy
				to satisfy the minimum renewable generation requirement of subsection (b), as
				compared to the cost of the electric energy the electric utility would generate
				or purchase from another source but for the requirements of subsection (b);
				and
							(2)the cost to the
				electric utility for acquiring by purchase or exchange renewable energy credits
				to satisfy the minimum renewable generation requirement of subsection
				(b).
							For
				purposes of this subsection, the definitions in section 3 of this Act shall
				apply to the terms electric utility, State regulated
				electric utility, State agency, Commission,
				and State regulatory authority.(q)Voluntary
				participationThe Secretary shall encourage federally-owned
				utilities, municipally-owned utilities and rural electric cooperatives that
				sell electric energy to electric consumers for purposes other than resale to
				participate in the renewable portfolio standard program. A municipally-owned
				utility or rural electric cooperative that owns or has under contract a
				facility for the generation of electric energy from a renewable energy resource
				may not sell or trade renewable energy credits generated by such resource
				unless it participates in the renewable portfolio standard program under the
				same terms and conditions as retail electric suppliers.
						(r)Program
				reviewThe Secretary shall enter into a contract with the
				National Academy of Sciences to conduct a comprehensive evaluation of all
				aspects of the Renewable Portfolio Standard program, within 8 years of
				enactment of this section. The study shall include an evaluation of—
							(1)the effectiveness
				of the program in increasing the market penetration and lower the cost of the
				eligible renewable technologies;
							(2)the opportunities
				for any additional technologies and sources of renewable energy emerging since
				enactment of this section;
							(3)the impact on the
				regional diversity and reliability of supply sources, including the power
				quality benefits of distributed generation;
							(4)the regional
				resource development relative to renewable potential and reasons for any under
				investment in renewable resources; and
							(5)the net
				cost/benefit of the renewable portfolio standard to the national and State
				economies, including retail power costs, economic development benefits of
				investment, avoided costs related to environmental and congestion mitigation
				investments that would otherwise have been required, impact on natural gas
				demand and price, effectiveness of green marketing programs at reducing the
				cost of renewable resources.
							The
				Secretary shall transmit the results of the evaluation and any recommendations
				for modifications and improvements to the program to Congress not later than
				January 1, 2016.(s)Program
				improvementsUsing the results of the evaluation under subsection
				(p), the Secretary shall by rule, within 6 months of the completion of the
				evaluation, make such modifications to the program as may be necessary to
				improve the efficiency of the program and maximize the use of renewable energy
				under the program.
						(t)State renewable
				energy account program(1)The Secretary shall
				establish, not later than December 31, 2009, a State renewable energy account
				program.
							(2)All money collected by the Secretary
				from the sale of renewable energy credits shall be deposited into the State
				renewable energy account established pursuant to this subsection. The State
				renewable energy account shall be held by the Secretary and shall not be
				transferred to the Secretary of the Treasury.
							(3)Proceeds deposited in the State
				renewable energy account shall be used by the Secretary, subject to annual
				appropriations, for a program to provide grants to the State agency responsible
				for developing State energy conservation plans under section 363 of the
				Energy Policy and Conservation Act
				(42 U.S.C. 6322) for the purposes of promoting renewable energy production and
				providing energy assistance and weatherization services to low-income
				consumers.
							(4)The Secretary may issue guidelines
				and criteria for grants awarded under this subsection. At least 75 percent of
				the funds provided to each State shall be used for promoting renewable energy
				production. The funds shall be allocated to the States on the basis of retail
				electric sales subject to the Renewable Portfolio Standard under this section
				or through voluntary participation. To the extent Federal credits have been
				issued without payment due to reciprocity with State programs under subsection
				(d)(3)(E), deductions shall be made from the relevant State’s allocation. State
				energy offices receiving grants under this section shall maintain such records
				and evidence of compliance as the Secretary may
				require.
							.
			(b)Table of
			 contentsThe table of contents for such title is amended by
			 adding the following new item at the end:
				
					
						Sec. 610. Federal renewable portfolio
				standard.
					
					.
			(c)SunsetSection
			 610 of such title and the item relating to such section 610 in the table of
			 contents for such title are each repealed as of December 31, 2039.
			
